DETAILED ACTION
This office action is in response to the applicant’s RCE filed on 10/05/2020.
Currently claims 1-6 and 9-20 are pending in the application.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Keith Taboada on 03/08/2021. Claim 2 has been amended (as underlined) as follows:
2. (Currently Amended wherein the first connecting portion has a first width, and the first necking portion has a second width smaller than the first width; and wherein a ratio of the second width to the first width is smaller than 0.6.
Allowable Subject Matter
In light of applicant’s amendments filed on 10/05/2020,
Claims 1-6 and 9-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2007/0051966 A1 to Higashi teaches, a light-emitting device (10; Fig. 1; [0046]; i.e. light-emitting diode), comprising: 
a carrier (11 and 12/13; Fig. 8; [0048]; i.e. substrate made of ceramic and electrode pads) comprising an insulating layer (11; Fig. 8; [0048]; i.e. substrate made of ceramics which is an insulator) and an upper conductive layer (12/13; Fig. 1; [0048]; i.e. electrode pads) formed on the insulating layer (11), 


    PNG
    media_image1.png
    576
    726
    media_image1.png
    Greyscale

a first light-emitting unit (14; Fig. 1; [0049]; i.e. LED element) comprising a bottom surface (bottom of LED element 14), a top surface (top of LED element 14) opposite to the bottom surface (Fig. 1; [0049]), 
a side surface (left and right of LED element 14) located between the bottom surface and the top surface (Fig. 1; [0049]), and 
a first contacting electrode (17A/17B; Fig. 1; [0054]; i.e. electrodes) formed at the bottom surface (bottom of LED element 14); 

comprising a first electrical connecting portion (18, left) connecting the first connecting portion (portion of 12/13 under the solder bump 18) and the first contacting electrode (17A) (Fig. 1; [0054], [0057]), and 
a first protection portion (21; Fig. 1; [0045]; i.e. fluorescent material) directly contacting the insulating layer (11) of the carrier (11 and 12/13) and the bottom surface of the first light-emitting unit (14), and 
Furthermore, US Patent Pub # US 2014/0362565 A1 to Yao teaches, a transparent unit (103; Fig. 2B; [0057]; i.e. transparent body) directly contacting the carrier (10 and 2032/2033), the first protection portion (7006; Fig. 7A; [0070]; i.e. protective layer), the top surface (top of device 11), and the side surface (side surface of device 11) (Fig. 2B; [0057], [0059]),

    PNG
    media_image2.png
    306
    739
    media_image2.png
    Greyscale

However, neither Higashi nor any cited prior art, appear to explicitly disclose, in context, a first contacting electrode formed under the bottom surface; 
the first protection portion directly contacting the bottom surface of the first light-emitting unit without contacting the top surface of the first light-emitting unit; and 
wherein the first protection portion has an outermost surface that is not coplanar with the side surface.
Specifically, the aforementioned ‘a first contacting electrode formed under the bottom surface; the first protection portion directly contacting the bottom surface of the first light-emitting unit without contacting the top surface of the first light-emitting unit; and wherein the first protection portion has an outermost surface that is not coplanar with the side surface,’ is material to the inventive concept of the application at hand to achieve a very high resolution LED display with extremely low power consumption, low heat radiation, long lifetime, high impact20 resistance, small volume, and high responding speed.
Dependent claims 2-6 and 9-20 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-6 and 9-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


03/08/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812